Exhibit 10.2

[Dealer Name and Address]

[            ], 2018

 

To:    Nutanix, Inc.    1740 Technology Drive, Suite 150    San Jose, CA 95110

             Attention:   [                                ]            
 Telephone No.:     [                                ]              Facsimile
No.:   [                                ]

 

Re: [Base][Additional] Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[            ] (“Dealer”) and Nutanix, Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain terms defined
herein are based on terms that are defined in the Offering Memorandum dated
January 16, 2018 (the “Offering Memorandum”) relating to the 0.00% Convertible
Senior Notes due 2023 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
500,000,000 (as increased by up to an aggregate principal amount of USD
[75,000,000] if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture (the
“Indenture”) [to be]1 dated January 22, 2018 between Counterparty and U.S. Bank
National Association, as trustee (the “Trustee”). In the event of any
inconsistency between the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture that are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the [draft of the Indenture last reviewed by Dealer and
Counterparty as of the date of this Confirmation, and if any such section
numbers are changed in the Indenture as executed, the parties will amend this
Confirmation in good faith to preserve the intent of the parties]2[Indenture as
executed]3. Subject to the foregoing, references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, and if
the Indenture is amended or supplemented following such date, any such amendment
or supplement (other than any amendment or supplement pursuant to
Section 10.01(k) of the Indenture that, as reasonably determined by the
Calculation Agent in good faith and in a commercially reasonable manner,
conforms the Indenture to the description of the Convertible Notes in the
Offering Memorandum) will be disregarded for purposes of this Confirmation
(other than as provided in Section 9(i)(iii) below) unless the parties agree
otherwise in writing.

 

1  Insert if Indenture is not completed at the time of the Confirmation.

2  Include in the Base Call Option Confirmation. Include in the Additional Call
Option Confirmation if it is executed before closing of the base deal.

3  Include in the Additional Call Option Confirmation, but only if the
Additional Call Option Confirmation is executed after closing of the base deal.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of US Dollars (“USD”) as the Termination Currency,
(ii) the election of an executed guarantee of [•] (“Guarantor”) dated as of the
Trade Date in substantially the form attached hereto as Annex A as a Credit
Support Document, (iii) the designation of Guarantor as Credit Support Provider
in relation to Dealer and (iv) (a) the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Dealer with a
“Threshold Amount” of three percent of the shareholders’ equity of [Name of
Dealer’s Parent], (b) the phrase “or becoming capable at such time of being
declared” shall be deleted from clause (1) of such Section 5(a)(vi), and (c) the
following language shall be added to the end thereof: “Notwithstanding the
foregoing, a default under subsection (2) hereof shall not constitute an Event
of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
party to make the payment when due; and (z) the payment is made within two Local
Business Days of such party’s receipt of written notice of its failure to
pay.”). In the event of any inconsistency between provisions of the Agreement
and this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. For the avoidance of doubt,
except to the extent of an express conflict, the application of any provision of
this Confirmation, the Agreement or the Equity Definitions shall not be
construed to exclude or limit the application of any other provision of this
Confirmation, the Agreement or the Equity Definitions. The Transaction hereunder
shall be the sole Transaction under the Agreement. If there exists any ISDA
Master Agreement between Dealer and Counterparty or any confirmation or other
agreement between Dealer and Counterparty pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Counterparty, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and
Counterparty are parties, the Transaction shall not be considered a Transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   [__________], 2018

Effective Date:

   The closing date of the [initial]4 issuance of the Convertible Notes [issued
pursuant to the option to purchase additional Convertible Notes exercised on the
date hereof]5

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The Class A common stock of Counterparty, par value USD 0.000025 per share
(Exchange symbol “NTNX”).

 

4  Include for base bond hedge.

5  Include for additional bond hedge.

 

2



--------------------------------------------------------------------------------

Number of Options:

   [_______]6. For the avoidance of doubt, the Number of Options shall be
reduced by any Options exercised by Counterparty. In no event will the Number of
Options be less than zero.

Applicable Percentage:

   [__]%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 20.4705.

Strike Price:

   USD 48.8508

Premium:

   USD [______]

Premium Payment Date:

   [__________], 2018

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges; provided that Section 1.26 of the Equity Definitions shall be
amended to add the words “United States” before the word “exchange” in the tenth
line of such section.

Excluded Provisions:

   Section 14.03 and Section 14.04(h) of the Indenture.

Procedures for Exercise.

  

Conversion Date:

   With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(b) of the Indenture; provided that if Counterparty has not delivered to
Dealer a related Notice of Exercise, then in no event shall a Conversion Date be
deemed to occur hereunder (and no Option shall be exercised or deemed to be
exercised hereunder) with respect to any surrender of a Convertible Note for
conversion in respect of which Counterparty has elected to designate a financial
institution for exchange in lieu of conversion of such Convertible Note pursuant
to Section 14.12 of the Indenture.

Free Convertibility Date:

   October 15, 2022

Expiration Time:

   The Valuation Time

Expiration Date:

   January 15, 2023, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

 

6  For the Base Call Option Confirmation, this is equal to the number of
Convertible Notes in principal amount of $1,000 initially issued on the closing
date for the Convertible Notes. For the Additional Call Option Confirmation,
this is equal to the number of additional Convertible Notes in principal amount
of $1,000.

 

3



--------------------------------------------------------------------------------

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date in respect of which a Notice of Conversion that is effective as to
Counterparty has been delivered by the relevant converting Holder, a number of
Options equal to [(i)] the number of Convertible Notes in denominations of USD
1,000 as to which such Conversion Date has occurred [minus (ii) the number of
Options that are or are deemed to be automatically exercised on such Conversion
Date under the Base Call Option Transaction Confirmation letter agreement dated
January [__], 2018 between Dealer and Counterparty (the “Base Call Option
Confirmation”),]7 shall be deemed to be automatically exercised; provided that
such Options shall be exercised or deemed exercised only if Counterparty or the
Trustee (or other agent authorized by Counterparty and previously identified to
Dealer by Counterparty in writing) on behalf of Counterparty has provided a
Notice of Exercise to Dealer in accordance with “Notice of Exercise” below. If
the Trustee (or any other such agent) on behalf of Counterparty provides any
Notice of Exercise to Dealer, Dealer shall be entitled to rely on the accuracy
of such Notice of Exercise without any independent investigation, and the
contents of such notice shall be binding on Counterparty.    Notwithstanding the
foregoing, in no event shall the number of Options that are exercised or deemed
exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options, Counterparty or
the Trustee (or other agent authorized by Counterparty and previously identified
to Dealer by Counterparty in writing) on behalf of Counterparty must notify
Dealer in writing before 5:00 p.m. (New York City time) on the Scheduled Valid
Day immediately preceding the scheduled first day of the Settlement Averaging
Period for the Options being exercised (the “Exercise Notice Deadline”) of (i)
the number of such Options, (ii) the scheduled first day of the Settlement
Averaging Period and the scheduled Settlement Date, (iii) the Relevant
Settlement Method for such Options, and (iv) if the Relevant Settlement Method
for such Options is Combination Settlement, the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that notwithstanding the foregoing, such
notice (and the related exercise of Options) shall be effective if given after
the Exercise Notice Deadline, but prior to 4:00 p.m. (New York City time) on the
fifth Scheduled Valid Day following the Exercise Notice Deadline, in which event
the Calculation Agent shall have the right to adjust the delivery obligation
under this Confirmation as appropriate to reflect the reasonable additional
costs (including, but not limited to, hedging mismatches and market losses) and
reasonable expenses incurred by Dealer in connection with its (or any of its
affiliates’) hedging activities

 

 

7  Include for Additional Call Option Confirmation only.

 

4



--------------------------------------------------------------------------------

   hereunder (including the unwinding of any hedge position) as a result of
Dealer not having received such notice on or prior to the Exercise Notice
Deadline and Dealer’s obligation to make any payment or delivery in respect of
such exercise shall not be extinguished; and provided further that in respect of
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, (A) such notice may be given on or prior to
the second Scheduled Valid Day immediately preceding the Expiration Date and
need only specify the information required in clause (i) above, and (B) if the
Relevant Settlement Method for such Options is not Net Share Settlement, Dealer
shall have received a separate notice (the “Notice of Final Settlement Method”)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Free Convertibility Date specifying the information required in clauses
(iii) and, if applicable, (iv) above. If the Trustee (or any other such agent)
on behalf of Counterparty provides such notice to Dealer, Dealer shall be
entitled to rely on the accuracy of any such notice without any independent
investigation, and the contents of such notice shall be binding on Counterparty.
For the avoidance of doubt, if Counterparty fails to give notice as required
above when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended past the close of
trading on the regular trading session for the Exchange, the Calculation Agent
shall determine the Valuation Time in its commercially reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following:    “‘Market Disruption Event’ means (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts trading on any Related
Exchange relating to the Shares.”8

 

8  To conform to corresponding definition in Convertible Notes.

 

5



--------------------------------------------------------------------------------

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty or Trustee (or other agent authorized by
Counterparty and previously identified to Dealer by Counterparty in writing)
shall have notified Dealer of the Relevant Settlement Method in the Notice of
Exercise or Notice of Final Settlement Method, as applicable, for such Option.
If the Trustee (or any other such agent) on behalf of Counterparty provides any
such notice, Dealer shall be entitled to rely on the accuracy of such notice
without any independent investigation, and the contents of such notice shall be
binding on Counterparty. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.

Relevant Settlement Method:

   In respect of any Option:    (i) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note (A) entirely
in Shares pursuant to Section 14.02(a)(iv)(A) of the Indenture (together with
cash in lieu of fractional Shares) (such settlement method, “Settlement in
Shares”), (B) in a combination of cash and Shares pursuant to Section
14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount less than USD
1,000 (such settlement method, “Low Cash Combination Settlement”) or (C) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount equal to USD 1,000, then, in each case,
the Relevant Settlement Method for such Option shall be Net Share Settlement   
(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and    (iii) if Counterparty has elected to settle its
conversion obligations in respect of the related Convertible Note entirely in
cash pursuant to Section 14.02(a)(iv)(B) of the Indenture (such settlement
method, “Settlement in Cash”), then the Relevant Settlement Method for such
Option shall be Cash Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share

 

6



--------------------------------------------------------------------------------

   Settlement Amount”) equal to the sum, for each Valid Day during the
Settlement Averaging Period for each such Option, of (i) (a) the Daily Option
Value for such Valid Day, divided by (b) the Relevant Price on such Valid Day,
divided by (ii) the number of Valid Days in the Settlement Averaging Period;
provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.    Dealer
will deliver cash in lieu of any fractional Shares to be delivered with respect
to any Net Share Settlement Amount valued at the Relevant Price for the last
Valid Day of the Settlement Averaging Period.

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable

 

7



--------------------------------------------------------------------------------

   Limit for such Option. If any reduction is made to the delivery obligation
hereunder as a result of the foregoing, such reduction shall first be made to
any Combination Settlement Share Amount.    Dealer will deliver cash in lieu of
any fractional Shares to be delivered with respect to any Combination Settlement
Share Amount valued at the Relevant Price for the last Valid Day of the
Settlement Averaging Period. Cash Settlement:    If Cash Settlement is
applicable to any Option exercised or deemed exercised hereunder, in lieu of
Section 8.1 of the Equity Definitions, Dealer will pay to Counterparty, on the
relevant Settlement Date for each such Option, an amount of cash (the “Cash
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for such Option, of (i) the Daily Option Value for such Valid
Day, divided by (ii) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Cash Settlement Amount for any
Option exceed the Applicable Limit for such Option. Daily Option Value:    For
any Valid Day, an amount equal to (i) the Option Entitlement on such Valid Day,
multiplied by (ii) (a) the Relevant Price on such Valid Day less (b) the Strike
Price on such Valid Day; provided that if the calculation contained in clause
(ii) above results in a negative number, the Daily Option Value for such Valid
Day shall be deemed to be zero. In no event will the Daily Option Value be less
than zero. Make-Whole Adjustment:    Notwithstanding anything to the contrary
herein, in respect of any exercise of Options relating to a conversion of
Convertible Notes for which additional Shares will be added to the “Conversion
Rate” (as defined in the Indenture) as determined pursuant to Section 14.03 of
the Indenture, the Daily Option Value shall be calculated as if the Option
Entitlement included the Applicable Percentage of the number of such additional
Shares as determined with reference to the adjustment set forth in such Section
14.03 of the Indenture; provided that if the sum of (i) the product of (a) the
number of Shares (if any) deliverable by Dealer to Counterparty per exercised
Option and (b) the Applicable Limit Price on the Settlement Date and (ii) the
amount of cash (if any) payable by Dealer to Counterparty per exercised Option
would otherwise exceed the amount per Option, as determined by the Calculation
Agent, that would be payable by Dealer under Section 6 of the Agreement if
(x) the relevant Conversion Date were an Early Termination Date resulting from
an Additional Termination Event with respect to which the Transaction was the
sole Affected Transaction and Counterparty was the sole Affected Party and
(y) Section 14.03 of the Indenture were deleted, then each Daily Option Value
shall be proportionately reduced to the extent necessary to eliminate such
excess, with such reduction first being made to any Shares deliverable
hereunder.

 

8



--------------------------------------------------------------------------------

Applicable Limit:    For any Option, an amount of cash equal to the Applicable
Percentage multiplied by the excess of (i) the sum of (A) the amount of cash, if
any, payable to the Holder of the related Convertible Note upon conversion of
such Convertible Note, as determined with reference to Section 14.02(a) of the
Indenture, and (B) the number of Shares, if any, deliverable to the Holder of
the related Convertible Note upon conversion of such Convertible Note, as
determined with reference to Section 14.02(a) of the Indenture, multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over (ii)
USD 1,000. Applicable Limit Price:    On any day, the opening price as displayed
under the heading “Op” on Bloomberg page NTNX <equity> (or any successor
thereto). Valid Day:    A day on which (i) there is no Market Disruption Event
and (ii) trading in the Shares generally occurs on the Exchange or, if the
Shares are not then listed on the Exchange, on the principal other United States
national or regional securities exchange on which the Shares are then listed or,
if the Shares are not then listed on a United States national or regional
securities exchange, on the principal other market on which the Shares are then
listed or admitted for trading. If the Shares are not so listed or admitted for
trading, “Valid Day” means a Business Day. Scheduled Valid Day:    A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day. Business Day:    Any day other than a Saturday,
a Sunday or a day on which the Federal Reserve Bank of New York is authorized or
required by law or executive order to close or be closed. Relevant Price:    On
any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page NTNX <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in good faith and in a commercially
reasonable manner using, if practicable, a volume-weighted average method). The
Relevant Price will be determined without regard to after hours trading or any
other trading outside of the regular trading session trading hours.

 

9



--------------------------------------------------------------------------------

Settlement Averaging Period:    For any Option:   

(i) if the related Conversion Date occurs prior to the Free Convertibility Date,
the 30 consecutive Valid Days commencing on, and including, the second Valid Day
following such Conversion Date; provided that if the Notice of Exercise for such
Option specifies that Settlement in Shares or Low Cash Combination Settlement
applies to the related Convertible Note, the Settlement Averaging Period shall
be the 45 consecutive Valid Day period commencing on, and including, the second
Valid Day immediately following such Conversion Date; or

  

(ii)  if the related Conversion Date occurs on or following the Free
Convertibility Date, the 30 consecutive Valid Days commencing on, and including,
the 32nd Scheduled Valid Day immediately prior to the Expiration Date (or if
such Scheduled Valid Day is not a Valid Day, the immediately following Valid
Day); provided that if the Notice of Exercise or Notice of Final Settlement
Method, as applicable, for such Option specifies that Settlement in Shares or
Low Cash Combination Settlement applies to the related Convertible Note, the
Settlement Averaging Period shall be the 45 consecutive Valid Days commencing
on, and including, the 47th Scheduled Valid Day immediately prior to the
Expiration Date (or if such Scheduled Valid Day is not a Valid Day, the
immediately following Valid Day).

Settlement Date:    For any Option, the third Business Day immediately following
the final Valid Day of the Settlement Averaging Period for such Option.
Settlement Currency:    USD Other Applicable Provisions:    To the extent Dealer
is obligated to deliver Shares hereunder, the provisions of Sections 9.1(c),
9.8, 9.9 and 9.11 of the Equity Definitions will be applicable, as if Physical
Settlement applied to the Transaction. Representation and Agreement:   
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall, upon delivery, be subject to
restrictions and limitations arising from Counterparty’s status as Issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). With respect to any such certificated
Shares (as described in clause (ii) above), the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

10



--------------------------------------------------------------------------------

3. Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

 

Potential Adjustment Events:    Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture (as determined by the Calculation Agent by
reference to the Dilution Adjustment Provisions) to the “Conversion Rate” or the
composition of a “unit of Reference Property” or to any “Last Reported Sale
Price”, “Daily VWAP,” “Daily Conversion Value” or “Daily Settlement Amount”
(each as defined in the Indenture). For the avoidance of doubt, Dealer shall not
have any delivery or payment obligation hereunder, and no adjustment shall be
made to the terms of the Transaction, on account of (x) any distribution of
cash, property or securities by Counterparty to holders of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which holders of
the Convertible Notes are entitled to participate, in each case, in lieu of an
adjustment under the Indenture of the type referred to in the immediately
preceding sentence (including, without limitation, pursuant to the fourth
sentence of Section 14.04(c) of the Indenture or [the fourth sentence of Section
14.04(d) of the Indenture). Method of Adjustment:    Calculation Agent
Adjustment, which means that, notwithstanding Section 11.2(c) of the Equity
Definitions (and, for the avoidance of doubt, in lieu of any adjustments
pursuant to such Section), upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment in respect of any adjustment to the
Convertible Notes under the Indenture to any one or more of the Strike Price,
Number of Options, Option Entitlement, the composition of the Shares and any
other variable relevant to the exercise, settlement or payment for the
Transaction, as determined by reference to the Dilution Adjustment Provisions,
to the extent an adjustment is required under the Indenture.    Notwithstanding
the foregoing and “Consequences of Merger Events / Tender Offers” below:   

(i) if the Calculation Agent acting in good faith and in a commercially
reasonably manner disagrees with any adjustment pursuant to the terms of the
Indenture that is the basis of any adjustment hereunder and that involves an
exercise of discretion by Counterparty or its board of directors (including,
without limitation, pursuant

 

11



--------------------------------------------------------------------------------

  

to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the composition of the Shares, Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction in a commercially reasonable manner; and provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment is made under the
Indenture because the relevant Holder (as such term is defined in the Indenture)
was deemed to be a record owner of the underlying Shares on the related
Conversion Date, then the Calculation Agent shall make an adjustment, consistent
with the methodology set forth in the Indenture, to the terms hereof in order to
account for such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (including, but not
limited to, hedging mismatches and market losses) and reasonable expenses
incurred by Dealer in connection with its hedging activities customary for
transactions of this type (subject to the requirements set forth under “Hedging
Adjustments” below) as a result of such event or condition not having been
publicly announced prior to the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such

 

12



--------------------------------------------------------------------------------

  

declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (including, but not
limited to, hedging mismatches and market losses customary for transactions of
this type (subject to the requirements set forth under “Hedging Adjustments”
below)) and reasonable expenses incurred by Dealer in connection with its
hedging activities customary for transactions of this type (subject to the
requirements set forth under “Hedging Adjustments” below) as a result of such
Potential Adjustment Event Change.

Dilution Adjustment Provisions:

   Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:

 

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequence of Merger Events /

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make an adjustment in respect of any adjustment required to be made under the
Indenture to any one or more of the nature of the Shares (in the case of a
Merger Event), Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction,
subject to the second paragraph under “Method of Adjustment” (as determined by
the Calculation Agent acting in good faith and in a commercially reasonable
manner by reference to the relevant provisions of the Indenture); provided that
(x) such adjustment shall be made without regard to any adjustment to the
Conversion Rate pursuant to any Excluded Provision and (y) the Calculation Agent
may limit or alter any such adjustment referenced in this paragraph so that the
fair value of the Transaction to Dealer is not reduced as a result of such
adjustment; and provided further that, notwithstanding the foregoing, if

 

13



--------------------------------------------------------------------------------

   the Calculation Agent in good faith disagrees with any adjustment pursuant to
the terms of the Indenture that is the basis of any adjustment hereunder and
that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 10.01(g) of the
Indenture), then the Calculation Agent acting in good faith and in a
commercially reasonable manner will determine the adjustment to be made to any
one or more of the nature of the Shares, Strike Price, Number of Options, Option
Entitlement, Regular Dividend and any other variable relevant to the exercise,
settlement or payment for the Transaction in a commercially reasonable manner;
and provided further that if, with respect to a Merger Event or a Tender Offer,
(i) the consideration for the Shares includes (or, at the option of a holder of
Shares, may include) shares of an entity or person that is not a corporation or
is not organized under the laws of the United States, any State thereof or the
District of Columbia or (ii) the Counterparty to the Transaction following such
Merger Event or Tender Offer, will not be a corporation or will not be the
Issuer following such Merger Event or Tender Offer, then Dealer, in its
commercially reasonable discretion, may elect for Cancellation and Payment
(Calculation Agent Determination) to apply. Nationalization, Insolvency or
Delisting:    Cancellation and Payment (Calculation Agent Determination);
provided that, in addition to the provisions of Section 12.6(a)(iii) of the
Equity Definitions, it will also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, The NASDAQ Global
Select Market or The NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any of the New
York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market
(or their respective successors), such exchange or quotation system shall
thereafter be deemed to be the Exchange. Additional Disruption Events:   

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) by adding the phrase “and/or Hedge Position”
after the word “Shares” in clause (X) thereof and (iii) by immediately following
the word “Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date”; and provided further that
Section 12.9(a)(ii) of the Equity Definitions is hereby amended by replacing the
parenthetical beginning after the word “regulation” in the second line thereof
with the phrase “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute)”.

 

14



--------------------------------------------------------------------------------

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following sentence at the end of such Section:

  

“For the avoidance of doubt, (i) the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk, and
(ii) any such transactions or assets referred to in clause (A) or (B) above must
be available on commercially reasonable pricing terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Additional Disruption Events, Dealer. Determining Party:
   For all applicable Extraordinary Events, Dealer. All calculations by
Determining Party shall be made in good faith and in a commercially reasonable
manner. Following any calculation by Determining Party hereunder, upon written
request by Counterparty, Determining Party will provide to Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such calculation; provided, however, that in no event will Determining Party be
obligated to share with Counterparty any proprietary or confidential data or
information or any proprietary or confidential models used by it. Non-Reliance:
   Applicable.

Agreements and Acknowledgements

Regarding Hedging Activities:

   Applicable Hedging Adjustments:    For the avoidance of doubt, whenever
Dealer or the Calculation Agent is permitted to make an adjustment pursuant to
the terms of this Confirmation or the Equity Definitions to take into account
the effect of an event (other than, for the avoidance of doubt, any adjustment
that is required to be made by reference to the Indenture), the Calculation
Agent or Dealer shall make such adjustment by reference to the effect of such
event on Dealer assuming that Dealer maintains a commercially reasonable hedge
position.

 

15



--------------------------------------------------------------------------------

Additional Acknowledgments:    Applicable

4.  Calculation Agent.

   Dealer; provided that following the occurrence and during the continuance of
an Event of Default of the type described in Section 5(a)(vii) of the Agreement
with respect to which Dealer is the sole Defaulting Party, if the Calculation
Agent fails to timely make any calculation, adjustment or determination required
to be made by the Calculation Agent hereunder or to perform any obligations of
the Calculation Agent and such failure continues for five Exchange Business Days
following notice to the Calculation Agent by Counterparty of such failure,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter corporate equity derivatives to act,
during the period commencing on the first date the Calculation Agent fails to
timely make such calculation, adjustment or determination or to perform such
obligation, as the case may be, and ending on the earlier of the Early
Termination Date with respect to such Event of Default and the date on which
such Event of Default is no longer continuing, as the Calculation Agent.    All
calculations and determinations by the Calculation Agent shall be made in good
faith and in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder, upon written request by Counterparty, the
Calculation Agent will provide to Counterparty by email to the email address
provided by Counterparty in such written request a report (in a commonly used
file format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such calculation; provided, however, that in no
event will Dealer be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it.

 

5. Account Details.

 

  (a) Account for payments to Counterparty:

 

  Bank: [                                ]

  ABA#: [                                ]

  Acct No.: [                                ]

  Beneficiary: [                                ]

  Ref: [                                ]

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

16



--------------------------------------------------------------------------------

  (b) Account for payments to Dealer:

 

  Bank: [                                ]

  ABA#: [                                ]

  Acct No.: [                                ]

  Beneficiary: [                                ]

  Ref: [                                ]

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

6. Offices.

 

  (a) The Office of Counterparty for the Transaction is: Inapplicable,
Counterparty is not a Multibranch Party.

 

  (b) The Office of Dealer for the Transaction is: [                    ]

 

7. Notices.

 

  (a) Address for notices or communications to Counterparty:

Nutanix, Inc.

1740 Technology Drive, Suite 150

San Jose, CA 95110

  Attention: [                                ]

  Telephone No.: [                                ]

  Facsimile [                                ]

 

  (b) Address for notices or communications to Dealer:

[                                 ]

[                                 ]

  Email: [                                ]

  Facsimile No: [                                ]

With a copy to:

 

  Attention: [                                ]

  Title: [                                ]

  Telephone No: [                                ]

  Email: [                                ]

 

8. Representations, Warranties and Covenants.

 

  I. Representations, Warranties and Covenants of Counterparty. Counterparty
hereby represents and warrants to Dealer that each of the representations and
warranties of Counterparty set forth in Section 1 of the Purchase Agreement (the
“Purchase Agreement”), dated as of January 17, 2018, among Counterparty and
Morgan Stanley & Co. LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Goldman Sachs & Co. LLC as representatives of the several Purchasers named in
Schedule I thereto (the “Initial Purchasers”), is true and correct and is hereby
deemed to be repeated to Dealer as if set forth herein. Counterparty hereby
further represents and warrants to Dealer on the date hereof and on and as of
the Premium Payment Date that:

 

  (a) Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

 

17



--------------------------------------------------------------------------------

  (b) Each of Counterparty and its affiliates is not, on the date hereof, aware
of any material non-public information with respect to Counterparty or the
Shares. All reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

  (c) No U.S. state or local law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares, other than any regulation that
Dealer would be subject to as a result of its being a regulated entity under
various applicable laws, including U.S. securities laws and FINRA.

 

  (d) Counterparty represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

 

  (e) Counterparty (i) is an “institutional account” as defined in FINRA Rule
4512(c); (ii) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities, and will exercise independent judgment in evaluating
the recommendations of Dealer or its associated persons; and (iii) will notify
Dealer if any of the statements contained in clause (i) or (ii) of this
Section 8.I(e) ceases to be true.

 

  (f) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

 

  (g) Counterparty is not engaged in an “issuer tender offer” as such term is
defined in Rule 13e-4 under the Exchange Act with respect to any Shares or any
security convertible into or exchangeable or exercisable for any Shares nor is
it aware of any third party tender offer with respect to any such securities
within the meaning of Rule 13e-1 under the Exchange Act.

 

  (h) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to manipulate the price of the Shares (or any
security convertible into or exchangeable for Shares) or in violation of the
Exchange Act.

 

  (i) On each of the Trade Date and the Premium Payment Date, Counterparty is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Number of Shares in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

 

  (j) Counterparty understands that notwithstanding any other relationship
between Counterparty and Dealer and its affiliates, in connection with this
Transaction and any other over-the-counter derivative transactions between
Counterparty and Dealer or its affiliates, Dealer or its affiliate is acting as
principal and is not a fiduciary or advisor in respect of any such transaction,
including any entry, exercise, amendment, unwind or termination thereof.

 

18



--------------------------------------------------------------------------------

II. Representations , Warranties and Covenants of Counterparty and Dealer.
Counterparty and Dealer hereby represent and warrant to Dealer and Counterparty,
respectively, on the date hereof and on and as of the Premium Payment Date that:

 

  (a) Each is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (b) Each of Dealer and Counterparty acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(a)(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

 

9. Other Provisions.

 

  (a) Opinions. On or prior to the Premium Payment Date, Counterparty shall
deliver to Dealer an opinion of counsel, dated as of the Trade Date, with
respect to the due incorporation, existence and good standing of Counterparty in
Delaware, the due authorization, execution and delivery of this Confirmation,
and, in respect of the execution, delivery and performance of this Confirmation,
the absence of any conflict with or breach of any material agreement required to
be filed as an exhibit to Counterparty’s Annual Report on Form 10-K,
Counterparty’s certificate of incorporation or Counterparty’s by-laws.

 

  (b)

Repurchase/Adjustment Notices. Counterparty shall, at least one Exchange
Business Day prior to any day on which Counterparty effects any repurchase of
Shares or consummates or otherwise engages in any transaction or event (a
“Conversion Rate Adjustment Event”) that could reasonably be expected to lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase/Adjustment Notice”) on such day if, following such
repurchase or Conversion Rate Adjustment Event, the Notice Percentage would
reasonably be expected to be (i) greater than 4.5% and (ii) greater by 0.5% than
the Notice Percentage included in the immediately preceding
Repurchase/Adjustment Notice (or, in the case of the first such
Repurchase/Adjustment Notice, greater by 0.5% than the Notice Percentage as of
the date hereof); provided that Counterparty shall not deliver any material
non-public information to any employee of Dealer unless that employee has been
identified to Counterparty as being on the “private side”. The “Notice
Percentage” as of any day is the fraction, expressed as a percentage, the
numerator of which is the sum of (a) the product of the Number of Options and
the Option Entitlement and (b) the number of Shares underlying any other similar
call option transaction sold by Dealer to Counterparty and the denominator of
which is the number of Shares outstanding on such day. Counterparty agrees to
indemnify and hold harmless Dealer and its affiliates and their respective
officers, directors, employees, affiliates, advisors, agents and controlling
persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of

 

19



--------------------------------------------------------------------------------

  hedging activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities, expenses and fees
(including reasonable attorney’s fees), joint or several, which an Indemnified
Person may become subject to, as a result of Counterparty’s failure to provide
Dealer with a Repurchase/Adjustment Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase/Adjustment Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing, and
Counterparty, upon request of the Indemnified Person, shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others Counterparty may designate in such proceeding and shall
pay the reasonable fees and expenses of such counsel related to such proceeding.
Counterparty shall not be liable for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or expects to be
a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person. If
the indemnification provided for in this paragraph is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages,
liabilities, expenses or fees referred to therein, then Counterparty, in lieu of
indemnifying such Indemnified Person hereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages, liabilities, expenses or fees. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies that
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

 

  (c) Regulation M. Counterparty is not on the Trade Date engaged in a
distribution, as such term is used in Regulation M under the Exchange Act, of
any securities of Counterparty, other than a distribution meeting the
requirements of the exception set forth in Rules 101(b)(10) and 102(b)(7) of
Regulation M. Counterparty shall not, until the second Scheduled Trading Day
immediately following the Trade Date, engage in any such distribution.

 

  (d) Transfer or Assignment.

 

  (i) Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A) With respect to any Transfer Options, Counterparty shall not be released
from its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(m) or 9(s) of this Confirmation;

 

  (B) Any Transfer Options shall only be transferred or assigned to a third
party that is a United States person (as defined in the Internal Revenue Code of
1986, as amended);

 

20



--------------------------------------------------------------------------------

  (C) Such transfer or assignment shall be effected on terms, including any
reasonable undertakings by such third party (including, but not limited to, an
undertaking with respect to compliance with applicable securities laws in a
manner that, in the reasonable judgment of Dealer, will not expose Dealer to
material risks under applicable securities laws) and execution of any
documentation and delivery of legal opinions with respect to securities laws and
other matters by such third party and Counterparty, as are requested and
reasonably satisfactory to Dealer;

 

  (D) Dealer will not, as a result of such transfer and assignment, be required
to pay the transferee on any payment date an amount under Section 2(d)(i)(4) of
the Agreement greater than an amount that Dealer would have been required to pay
to Counterparty in the absence of such transfer and assignment except to the
extent that the greater amount is due to a Change in Tax Law after the date of
such transfer or assignment;

 

  (E) An Event of Default, Potential Event of Default or Termination Event will
not occur as a result of such transfer and assignment;

 

  (F) Without limiting the generality of clause (B), Counterparty shall cause
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G) Counterparty shall be responsible for all commercially reasonable costs
and expenses, including commercially reasonable counsel fees, incurred by Dealer
in connection with such transfer or assignment.

 

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign (a “Transfer”)
all or any part of its rights or obligations under the Transaction (A) to any
affiliate of Dealer (1) that has a rating for its long term, unsecured and
unsubordinated indebtedness that is equal to or better than Dealer’s credit
rating at the time of such Transfer, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate
parent, or (B) to any other third party with a rating for its long term,
unsecured and unsubordinated indebtedness equal to or better than the lesser of
(1) the credit rating of Dealer at the time of the Transfer and (2) BBB+ by
Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or Baa1 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and Dealer; provided that either
(x) the transferee in any such Transfer is a “dealer in securities” within the
meaning of Section 475(c)(1) of the Code or (y) the Transfer does not result in
a deemed exchange by Counterparty within the meaning of Section 1001 of the
Code; and provided further that Dealer shall provide prompt written notice to
Counterparty following any such Transfer. If at any time at which (A) the
Section 16 Percentage exceeds 7.5%, (B) the Option Equity Percentage exceeds
14.5%, or (C) the Share Amount exceeds the Applicable Share Limit (if any
applies) (any such condition described in clauses (A), (B) or (C), an “Excess
Ownership Position”), Dealer is unable after using its commercially reasonable
efforts to effect a transfer or assignment of Options to a third party on
pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that (after giving effect to such transfer
or assignment and any resulting change in Dealer’s commercially reasonable Hedge
Positions) no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that (after giving effect to
such transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions) following such partial

 

21



--------------------------------------------------------------------------------

  termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer and
each “group” of which Dealer is a member or may be deemed a member, in each case
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder, directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Options and
the Option Entitlement and (2) the aggregate number of Shares underlying any
other call option transaction sold by Dealer to Counterparty, and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its commercially reasonable discretion.
The “Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion, minus (B) 1% of the number of Shares
outstanding.

 

  (iii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided, that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply. Dealer shall be discharged of its
obligations to Counterparty to the extent such Dealer Designated Affiliate fully
performs the obligations designated by Dealer to such Dealer Designated
Affiliate under this Section 9(d)(iii).

 

  (e) Staggered Settlement. Notwithstanding anything to the contrary herein, if
upon advice of counsel with respect to applicable legal and regulatory
requirements, including any requirements relating to Dealer’s hedging activities
hereunder that would be customarily applicable to transactions of this type by
Dealer, Dealer may, by prior notice to Counterparty, satisfy its obligation to
deliver any Shares or other securities on any date due (an “Original Delivery
Date”) by making separate deliveries of Shares or such securities, as the case
may be, at more than one time on or prior to such Original Delivery Date, so
long as the aggregate number of Shares and other securities so delivered on or
prior to such Original Delivery Date is equal to the number that, but for this
provision, would have been deliverable on such Original Delivery Date.

 

22



--------------------------------------------------------------------------------

  (f) [Reserved.]

 

  (g) [Conduct Rules. Each party acknowledges and agrees to be bound by the
Conduct Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.]9

 

  (h) [Reserved.][Insert agency language for particular Dealer, if applicable.]

 

  (i) Additional Termination Events.

 

  (i) Notwithstanding anything to the contrary in this Confirmation if an event
of default with respect to Counterparty occurs pursuant to the terms of the
Convertible Notes as set forth in Section 6.01 of the Indenture, then such event
of default shall constitute an Additional Termination Event applicable to the
Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement.

 

  (ii) Promptly following any repurchase and cancellation of Convertible Notes,
including without limitation pursuant to Article 15 of the Indenture in
connection with a “Fundamental Change” (as defined in the Indenture) (a
“Convertible Notes Repurchase Event”), Counterparty shall notify Dealer in
writing of such repurchase and cancellation and the number of Convertible Notes
so repurchased and cancelled (any such notice, a “Repurchase Notice”).
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty of (x) any Repurchase Notice, within the applicable
time period set forth in the preceding sentence, and (y) a written
representation and warranty by Counterparty that, as of the date of such
Repurchase Notice, Counterparty is not in possession of any material non-public
information regarding Counterparty or the Shares, shall constitute an Additional
Termination Event as provided in this paragraph. Upon receipt of any such
Repurchase Notice and the related written representation and warranty, Dealer
shall promptly designate an Exchange Business Day following receipt of such
Repurchase Notice (which in no event shall be earlier than the related
settlement date for such Convertible Notes) as an Early Termination Date with
respect to the portion of this Transaction corresponding to a number of Options
(the “Repurchase Options”) equal to the lesser of (A) the number of such
Convertible Notes specified in such Repurchase Notice [minus the number of
“Repurchase Options” (as defined in the Base Call Option Confirmation), if any,
that relate to such Convertible Notes] and (B) the Number of Options as of the
date Dealer designates such Early Termination Date and, as of such date, the
Number of Options shall be reduced by the number of Repurchase Options. Any
payment hereunder with respect to such termination shall be calculated pursuant
to Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to this
Transaction and a Number of Options equal to the number of Repurchase Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. For the avoidance of doubt, in determining the amount
payable in respect of such Affected Transaction pursuant to Section 6 of the
Agreement, Dealer shall assume (1) the relevant Convertible Notes Repurchase
Event had not occurred, (2) no adjustments to the Conversion Rate have occurred
pursuant to any Excluded Provisions and (3) the Shares and Convertible Notes
remain outstanding.

 

  (iii) Notwithstanding anything to the contrary in this Confirmation, the
occurrence of an Amendment Event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty

 

 

9 

To be included for broker-dealer.

 

23



--------------------------------------------------------------------------------

  shall be deemed to be the sole Affected Party, (B) the Transaction shall be
the sole Affected Transaction and (C) Dealer shall be the party entitled to
designate an Early Termination Date pursuant to Section 6(b) of the Agreement.
“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, any term relating to conversion of the Convertible Notes
(including changes to the conversion rate, conversion rate adjustment
provisions, conversion settlement dates or conversion conditions), or any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Notes to amend (other than, in each case, any
amendment or supplement (x) pursuant to Section 10.01(k) of the Indenture that,
as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 14.07 of the Indenture), in each case, without the consent of Dealer.

 

  (iv) Notwithstanding anything to the contrary in the Equity Definitions, if,
as a result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or portion
thereof) being the Affected Transaction, Counterparty being the sole Affected
Party and Dealer being the party entitled to designate an Early Termination Date
pursuant to Section 6(h) of the Agreement) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction.

 

  (j) Amendments to Equity Definitions and Agreement.

 

  (i) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (ii) Section 12.9(b)(i) of the Equity Definitions is hereby amended by
(1) replacing “either party may elect” with “Dealer may elect” and (2) replacing
“notice to the other party” with “notice to Counterparty” in the first sentence
of such section.

 

  (k) No Setoff. Neither party shall have the right to set off any obligation
that it may have to the other party under the Transaction against any obligation
such other party may have to it, whether arising under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise.

 

  (l) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If in respect of the Transaction, an amount is payable by
Dealer to Counterparty pursuant to Section 6(d)(ii) of the Agreement (any such
amount, a “Payment Obligation”), Dealer shall satisfy the Payment Obligation by
the Share Termination Alternative (as defined below), unless (a) Counterparty
gives irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the
Merger Date, the Tender Offer Date, the Announcement Date (in the case of
Nationalization, Insolvency or Delisting), the Early Termination Date or date of
cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8.I(c) as of the date of such election and (c) Dealer agrees,
in its sole discretion, to such election, in which case the provisions of
Section 6(d)(ii) of the Agreement shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would

 

24



--------------------------------------------------------------------------------

     otherwise be due pursuant to Section 6(d)(ii) and 6(e) of the
Agreement (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner
reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property, to the extent doing so results
in a commercially reasonable Share Termination Unit Price.

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of such
Exchange Property received by a holder of one Share (without consideration of
any requirement to pay cash or other consideration in lieu of fractional amounts
of any securities) in such Nationalization, Insolvency or Merger Event, as
determined by the Calculation Agent.

Failure to Deliver:

   Applicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions will be
applicable as if Physical Settlement applied to the Transaction and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable.

 

25



--------------------------------------------------------------------------------

  (m) Arbitration.

 

  (i) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

 

  (ii) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

 

  (iii) The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

 

  (iv) The arbitrators do not have to explain the reason(s) for their award.

 

  (v) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

 

  (vi) The rules of some arbitration forums may impose time limits for bringing
a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

 

  (vii) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

 

  (viii) Counterparty agrees that any and all controversies that may arise
between Counterparty and Dealer, including, but not limited to, those arising
out of or relating to the Agreement or the Transaction hereunder, shall be
determined by arbitration conducted before FINRA Dispute Resolution
(“FINRA-DR”), or, if the FINRA-DR declines to hear the matter, before the
American Arbitration Association, in accordance with their arbitration rules
then in force. The award of the arbitrator shall be final, and judgment upon the
award rendered may be entered in any court, state or federal, having
jurisdiction.

 

  (ix) No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

 

  (x) Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Confirmation except to the extent stated
herein.

 

  (n)

Hedge Shares. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (the “Hedge
Shares”) acquired by Dealer for the purpose of effecting a commercially
reasonable hedge of its obligations pursuant to the Transaction cannot be sold
in the U.S. public market by Dealer without registration under the Securities
Act, Counterparty shall, at its election: (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into a customary agreement, in form and substance
reasonably satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered secondary offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities of companies of comparable size, maturity and line of business,
(C) provide disclosure opinions of nationally recognized outside counsel to
Counterparty reasonably acceptable to Dealer, (D) provide other customary
opinions, certificates and closing documents customary in form for registered
secondary offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity

 

26



--------------------------------------------------------------------------------

  securities; provided that if Counterparty elects clause (i) above but the
items referred to therein are not completed in a timely manner, or if Dealer, in
its discretion, is not satisfied with access to due diligence materials, the
results of its due diligence investigation, or the procedures and documentation
for the registered offering referred to above, then clause (ii) or clause
(iii) of this Section 9(m) shall apply at the election of Counterparty; (ii) in
order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of
companies of comparable size, maturity and line of business, in form and
substance commercially reasonably satisfactory to Dealer, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Dealer, due diligence rights (for Dealer or any
designated buyer of the Hedge Shares from Dealer), and obligations to use
commercially reasonable efforts to obtain opinions and certificates and such
other documentation as is customary for private placement agreements for private
placements of equity securities of companies comparable in size, maturity and
line of business, all commercially reasonably acceptable to Dealer (in which
case, the Calculation Agent shall make any adjustments to the terms of the
Transaction that are necessary, in its commercially reasonable judgment, to
compensate Dealer for any discount from the public market price of the Shares
incurred on the sale of Hedge Shares in a private placement); or (iii) purchase
the Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts and at such time(s), requested by Dealer. This
Section 9(m) shall survive the termination, expiration or early unwind of the
Transaction.

 

  (o) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valid Day or Valid Days during the Settlement Averaging Period or any other date
of valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or other relevant
market or to enable Dealer to effect purchases of Shares in connection with its
commercially reasonable hedging, hedge unwind or settlement activity hereunder
in a manner that would, if Dealer were Counterparty or an affiliated purchaser
of Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer; provided that in no event shall Dealer have the right to so postpone
or add any Valid Day(s) or any such other date beyond the 50th Valid Day
immediately following the last Valid Day of the relevant Settlement Averaging
Period (determined without regard to this Section 9(p)).

 

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided further that nothing herein
shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

 

  (r) Securities Contract. The parties hereto intend for (i) the Transaction to
be a “securities contract” as defined in the Bankruptcy Code, and the parties
hereto to be entitled to the protections afforded by, among other Sections,
Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy
Code, (ii) a party’s right to liquidate the Transaction and to exercise any
other remedies upon the occurrence of any Event of Default under the Agreement
with respect to the other party to constitute a “contractual right” as described
in the Bankruptcy Code, and (iii) each payment and delivery of cash, securities
or other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

 

27



--------------------------------------------------------------------------------

  (s) Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i) promptly following the public announcement of the results of any election
by the holders of Shares with respect to the consideration due upon consummation
of any Merger Event, Counterparty shall give Dealer written notice of (a) the
weighted average of the types and amounts of consideration received by holders
of Shares that affirmatively make such an election or (b) if no holders of
Shares affirmatively make such an election, the types and amounts of
consideration actually received by the holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the Consideration Notification Date be later than the date on which such
Merger Event is consummated; and

 

  (ii) (A) Counterparty shall give Dealer commercially reasonable advance (but
in no event less than one Exchange Business Day) written notice of the section
or sections of the Indenture and, if applicable, the formula therein, pursuant
to which any adjustment will be made to the terms of the Convertible Notes as
set forth in the Indenture in connection with any Potential Adjustment Event,
Merger Event or Tender Offer and (B) promptly following any such adjustment,
Counterparty shall give Dealer written notice of the details of such adjustment.

 

  (t) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA (or any
statute containing any legal certainty provision similar to Section 739 of the
WSTAA) or any regulation under the WSTAA (or any such statute), nor any
requirement under WSTAA (or any statute containing any legal certainty provision
similar to Section 739 of the WSTAA) or an amendment made by WSTAA (or any such
statute), shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (u) Agreements and Acknowledgements Regarding Hedging. Counterparty
understands, acknowledges and agrees that: (A) at any time on and prior to the
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices; and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.

 

  (v) Early Unwind. In the event the sale of the [“Firm
Securities”]10[“Additional Securities”]11 (as defined in the Purchase Agreement)
is not consummated with the Initial Purchasers for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to Section
9(a), in each case by 5:00 p.m. (New York City time) on the Premium Payment
Date, or such later date as agreed upon by the parties (the Premium Payment Date
or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind

 

 

10  Insert for Base Call Option Confirmation.

11 

Insert for Additional Call Option Confirmation.

 

28



--------------------------------------------------------------------------------

  Date and (i) the Transaction and all of the respective rights and obligations
of Dealer and Counterparty under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

 

  (w) Tax Matters. For the purpose of Sections 4(a)(i) and (ii) of the
Agreement, Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and Dealer agrees to deliver to Counterparty, as applicable, a U.S. Internal
Revenue Service Form W-8 or Form W-9 (or successor thereto), and any other form
or document, completely accurately and in a manner reasonably satisfactory to
the other party, that may be required or reasonably requested in order to allow
the other party to make a payment under this Confirmation, including any Credit
Support Document, without any deduction or withholding for or on account of any
Tax or with such deduction at a reduced rate. Such forms or documents shall be
delivered promptly upon (i) execution of this Confirmation, (ii) reasonable
request of the other party, and (iii) promptly upon learning that the
information on any such previously delivered form is inaccurate or incorrect.

 

  (x) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as
defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (y) HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement,
shall not include any tax imposed on payments treated as dividends from sources
within the United States under Section 871(m) of the Code or any regulations
issued thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (z) Payment by Counterparty. In the event that, following payment of the
Premium, an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement such amount shall be deemed to be zero.

 

  (aa) Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING
IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

  (bb) Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Counterparty
and Dealer.

 

  (cc) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

29



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Very truly yours,

 

[[Dealer]

By:     

Authorized Signatory Name:        ]

Accepted and confirmed

as of the Trade Date:

 

Nutanix, Inc.

By:     

Authorized Signatory Name:

 